NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted February 13, 2008*
                              Decided February 14, 2008

                                          Before

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4011

JOSEPH T. WILLIAMS-BEY,                          Appeal from the United States District
    Petitioner-Appellant,                        Court for the Northern District of Indiana,
                                                 South Bend Division
       v.
                                                 No. 3:06cv570AS
EDWIN G. BUSS,
    Respondent-Appellee.                         Allen Sharp,
                                                 Judge.

                                        ORDER

       Joseph Williams-Bey, an inmate at the Indiana State Prison, filed a petition
for a writ of habeas corpus, see 28 U.S.C. § 2254, claiming that his constitutional
and statutory rights were violated when the prison chaplain suspended him without
notice or a hearing from participating in activities at the prison’s religious center.
The district court dismissed the complaint, holding that Williams-Bey could not


       *
        The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. FED. R. APP. P. 34(a)(2).
No. 06-4011                                                                    Page 2

challenge this punishment under § 2254 because it did not affect the duration of his
detention. The court suggested, however, that Williams-Bey could possibly re-file
his claims in an action under 42 U.S.C. § 1983. We affirm.

       The facts alleged in Williams-Bey’s complaint are sparse. In August 2006
one of the prison chaplains suspended Williams-Bey from participating in all
activities at the prison’s religious center because of Williams-Bey’s conduct toward
the chaplain a few days earlier. The complaint does not say what that conduct was.
Williams-Bey learned of his suspension in a letter from the chaplain, which he
attached to the complaint. The letter said that Williams-Bey would be allowed to
participate in activities again if he repented to the chaplain.

      After the district court dismissed his habeas corpus petition, Williams-Bey
brought this appeal. But he does not address the basis of the district court’s
dismissal, i.e., that the allegations do not state a claim under § 2254 because his
punishment does not affect the fact or duration of his confinement. Instead,
Williams-Bey argues the merits of his underlying claims.

       Dismissal was proper here. It is well-established that a prisoner who
challenges neither the fact nor duration of confinement but instead challenges the
conditions of confinement—such as exclusion from programs and loss of
privileges—must do so in an action under § 1983 or another federal statute, not a
petition for habeas corpus. See Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004);
Bunn v. Conley, 309 F.3d 1002, 1007 (7th Cir. 2002); Moran v. Sondalle, 218 F.3d
647, 650-51 (7th Cir. 2000). Williams-Bey challenges only his suspension from
participation in religious programs, which does not implicate the fact or duration of
his sentence. See Bunn, 309 F.3d at 1007. Therefore, a § 2254 petition was the
wrong vehicle for Williams-Bey to challenge his punishment.

        Moreover, instead of converting the petition into a § 1983 complaint on
Williams-Bey’s behalf, the district court properly suggested that Williams-Bey could
re-file his claims in a § 1983 action. District courts should not convert a habeas
corpus petition into a civil rights complaint, even for a pro se petitioner, because
important procedural differences exist between the two actions that can have
significant consequences for the petitioner’s ability to appeal or bring later suits,
among other things. See Glaus v. Anderson, 408 F.3d 382, 388-89 (7th Cir. 2005)
(holding that re-characterization is appropriate in only narrow circumstances and
outlining different consequences of filing § 1983 and habeas corpus actions); Moore
v. Pemberton, 110 F.3d 22, 23-24 (7th Cir. 1997) (same).

                                                                         AFFIRMED.